Exhibit 10.11 AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT, dated as of February 24, 2014, made by each direct and indirect subsidiary (other than LIPPERT COMPONENTS, INC., a Delaware corporation (the “ Issuer ”)) of DREW INDUSTRIES INCORPORATED, a Delaware corporation (the “ Parent ”), listed on Schedule A hereof and each other Person which from time to time becomes a Guarantor pursuant to Section 4.07(b) hereof (each a “ Guarantor ” and collectively the “ Guarantors ”) in favor of Prudential Investment Management, Inc. (“ Prudential ”) and each of the holders of Notes (as defined below) which may be issued pursuant to the Note Agreement (as defined below) from time to time (Prudential and the holders of the Notes, together with their respective successors and assigns, each being referred to herein as a “ Noteholder ” and collectively as the “ Noteholders ”). Reference is hereby made to (i) that certain Third Amended and Restated Note Purchase and Private Shelf Agreement of even date herewith (as the same from time to time may be amended, restated, supplemented or otherwise modified, the “ Note Agreement ”), by and among the Issuer and the Parent, on the one hand, and Prudential and each of the holders from time to time of the Notes, on the other hand, pursuant to which, subject to the terms and conditions set forth therein, certain affiliates of Prudential are willing to consider, in their sole discretion and within limits which may be authorized for purchase by them from time to time, the purchase of senior secured promissory notes issued by the Issuer in an aggregate principal amount of up to $150,000,000 (the “ Notes ”), and (ii) that certain Subsidiary Guarantee Agreement dated as of February 11, 2005 (as the same has been amended to date, the “ Existing Subsidiary Guarantee ”), which instrument the parties agree is being amended and restated hereby in its entirety. Terms used herein as defined terms and not otherwise defined herein shall have the meanings given thereto in the Note Agreement. Each Guarantor is a direct or indirect Subsidiary of the Parent. Each Guarantor acknowledges that the issuance of the Notes by the Issuer pursuant to the Note Agreement will benefit each such Guarantor by making funds available to such Guarantor through the Issuer and by enhancing the financial strength of the consolidated group of which each Guarantor and the Issuer are members. The execution and delivery of this Agreement by each existing Subsidiary of the Issuer is a condition precedent to the execution and delivery by Prudential of the Note Agreement and the Issuer has covenanted in the Note Agreement that Subsidiary Joinders (as defined below) shall be duly executed by each Additional Guarantor. NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.01.
